Citation Nr: 0417154	
Decision Date: 06/28/04    Archive Date: 07/13/04

DOCKET NO.  97-17 808	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Newark, New Jersey


THE ISSUES

1.  Entitlement to a disability rating in excess of 30 
percent for arthritis of the right knee, status-post total 
knee replacement, prior to December 6, 1999.

2.  Entitlement to a disability rating in excess of 60 
percent for arthritis of the right knee, status-post total 
knee replacement.

3.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities (TDIU). 


REPRESENTATION

Appellant represented by:	The American Legion




WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Counsel 


INTRODUCTION

The veteran had active service from May 1949 to December 
1952.

These matters initially came to the Board of Veterans' 
Appeals (Board) on appeal from a February 1997 decision that 
denied the veteran's claim of entitlement to a TDIU due to 
service-connected disabilities, as well as denied an 
increased rating for his service-connected arthritis of the 
right knee, status-post total knee replacement, rated as 30 
percent disabling.  The veteran submitted a notice of 
disagreement (NOD) in April 1997, and the RO issued a 
statement of the case (SOC) in April 1997.  The veteran 
submitted a substantive appeal in May 1997.

In October 1998, the veteran testified during a hearing at 
the RO before the undersigned Veterans Law Judge; a 
transcript of that hearing is of record.

In June 1999, the Board remanded the case to the RO for 
additional development, and for adjudication of certain 
intertwined issues.  In August 2000, the RO denied a 
disability rating in excess of 30 percent for atrophy optic 
nerve of the left eye, light perception only.  As the record 
reflects no disagreement with that decision, it is no longer 
before the Board.

Also, in August 2000, the RO issued a supplemental SOC, 
assigning an increased disability rating of 60 percent for 
arthritis of the right knee, status-post total knee 
replacement, effective on December 6, 1999 (date of VA 
examination); and denied entitlement to a TDIU.  The veteran 
continued his appeal. 

Because a higher evaluation is available for the arthritis of 
the right knee, status-post total knee replacement, prior to 
the date of VA examination on December 6, 1999, and the 
veteran is presumed to seek the maximum available benefit for 
a disability, the claim remains viable on appeal.  See AB v. 
Brown, 6 Vet. App. 35, 38 (1993).  Hence, the Board has re-
characterized the issues on appeal as shown on the first page 
of this document.   

As reflected in the February 2003 supplemental SOC, the RO 
continued the denial of a rating in excess of 60 percent for 
arthritis of the right knee, status-post total knee 
replacement, and the denial of a TDIU; hence, those matters 
have been returned to the Board.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claims on appeal has been accomplished.

2.  As of November 1, 1996, the veteran's arthritis of the 
right knee, status-post total knee replacement, has been 
manifested primarily by chronic residuals of severe weakness 
and significantly limited motion. 

3.  This case does not present such an exceptional or unusual 
disability picture as to render impractical the application 
of the regular schedular standards for rating the severity of 
the veteran's arthritis of the right knee, status-post total 
knee replacement.  There is no showing that the disability 
has resulted in marked interference with employment (i.e., 
beyond that contemplated in the assigned evaluation) or 
frequent periods of hospitalization.

4.  Service connection is in effect for the following 
disabilities:  arthritis of the right knee, status-post total 
knee replacement, rated as 60 percent disabling; atrophy 
optic nerve of the left eye, light perception only, rated as 
30 percent disabling; disfiguring facial scar, rated as 10 
percent disabling; degenerative joint disease of the right 
hip, rated as 10 percent disabling; degenerative joint 
disease of the left hip associated with arthritis of the 
right knee, status-post total knee replacement, rated as 
10 percent disabling; degenerative joint disease of the 
lumbosacral spine associated with arthritis of the right 
knee, status-post total knee replacement, rated as 10 percent 
disabling; scars of the left knee and left buttock, rated as 
0 percent disabling; and residuals fracture of the left 
mandible zygoma, rated as 0 percent disabling.  The combined 
rating for these disabilities is 90 percent, taking into 
account the bilateral factor.  

5.  The veteran has at least one year of college, and work 
experience as a benefits counselor, although he has not 
worked since 1995. 

6.  The veteran's combined disabilities are of such nature 
and severity as to prevent him from securing or following a 
substantially gainful occupation. 


CONCLUSIONS OF LAW

1.  The criteria for a 60 percent rating for arthritis of the 
right knee, status-post total knee replacement, have been met 
as of November 1, 1996.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 4.7, 4.10, 4.40, 4.45, 4.59, 
4.71a, Diagnostic Code 5055 (2003).

2.  The criteria for a rating in excess of 60 percent for 
arthritis of the right knee, status post-total knee 
replacement, are not met.  .  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.321(b)(1), 4.7, 4.10, 
4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5055 (2003).

3.  Affording the veteran the benefit of the doubt, the 
criteria for a TDIU are met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16 
(2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002).  
To implement the provisions of the law, VA promulgated 
regulations at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2003).  The VCAA and its implementing regulations include, 
upon the submission of a substantially complete application 
for benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant of what evidence will be obtained by whom.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, 
they define the obligation of VA with respect to its duty to 
assist a claimant in obtaining evidence.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159(c).

Considering the record in light of the duties imposed by the 
VCAA and its implementing regulations, the Board finds that 
all notification and development action needed to fairly 
adjudicate the claims on appeal has been accomplished.

Through the April 1997 SOC, and the November 1997, August 
2000, and February 2003 supplemental SOC's-as well as the 
July 2001 letter-the RO notified the veteran and his 
representative of the legal criteria governing the claims, 
the evidence that has been considered in connection with the 
appeal, and the bases for the denial of the claims for 
increased disability ratings for arthritis of the right knee, 
status-post total knee replacement, and the denial of a TDIU.  
The RO notified the veteran of the criteria for establishing 
entitlement for increased compensation benefits.  Thus, the 
Board finds that the veteran has received sufficient notice 
of the information and evidence needed to support the claims, 
and has been afforded ample opportunity to submit such 
information and evidence.  

The Board also finds that the RO's July 2001 letter satisfies 
the statutory and regulatory requirement that VA notify a 
claimant of what evidence, if any, will be obtained by the 
claimant and which evidence, if any, will be retrieved by VA.  
See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) 
(addressing the duties imposed by 38 U.S.C. § 5103(a) and 38 
C.F.R. § 3.159(b)).  The RO also informed him that VA would 
make reasonable efforts to help him get evidence necessary to 
support his claims, particularly, medical records, if he gave 
the VA enough information about such records so that VA could 
request them from the person or agency that had them.  The 
RO's letter requested that the veteran provide the names and 
addresses of medical providers, the time frame covered by the 
records, and the conditions for which he was treated, and 
notified him that VA would request such records on his behalf 
if he signed a release authorizing it to request them.  That 
letter also invited the veteran tell VA about any additional 
information or evidence to retrieve, and to submit such 
evidence.  

The Board points out that, in the recent decision of 
Pelegrini v. Principi, 17 Vet. App. 412 (2004), the United 
States Court of Appeals for Veterans Claims (Court) held that 
proper VCAA notice should notify the veteran of:  (1) the 
evidence that is needed to substantiate the claim(s); (2) the 
evidence, if any, to be obtained by the VA; (3) the evidence, 
if any, to be provided by the claimant; and (4) a request by 
the VA that the claimant provide any evidence in the 
claimant's possession that pertains to this claim (or 
claims).  As explained above, all of these requirements have 
been met in the instant case.  

However, Pelegrini also held that the plain language of 38 
U.S.C.A. § 5103(a) (West 2002), requires that notice to a 
claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," the Secretary receives a 
complete or substantially complete application for VA-
administered benefits.    In that case, the Court determined 
that VA had failed to demonstrate that a lack of such a 
pre-adjudication notice was not prejudicial to the claimant.  
See 38 U.S.C.A § 7261(b) (West 2002) (providing that "[i]n 
making the determinations under [38 U.S.C.A. § 7261(a)], the 
Court shall take due account of the rule of prejudicial 
error.").  Pelegrini, 17 Vet. App. at 422.  

In the matters now before the Board, the documents meeting 
the VCAA's notice requirements were provided to the veteran 
after the rating action on appeal, and well after a 
substantially complete application was received.  However, 
the Board finds that the lack of pre-adjudication notice in 
these matters has not, in any way, prejudiced the veteran.  
As indicated above, the RO issued the April 1997 SOC, 
explaining what was needed to substantiate the claims, soon 
after the February 1997 rating decision on appeal; the 
veteran was thereafter afforded the opportunity to respond.  
Moreover, following the Board's remand in June 1999, the RO 
specifically notified the veteran of the VCAA duties to 
notify and assist in the July 2001 letter; the RO did not 
again adjudicate the claims until February 2003, well after 
the one-year period for response to such a notice letter.  
See 38 U.S.C.A. § 5103(b)(1).  

Hence, the Board finds that any failure on VA's part in not 
fulfilling the VCAA notice requirements prior to the RO's 
initial adjudication of the claims is harmless.  See ATD 
Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998); 
Cf. 38 C.F.R. § 20.1102.  

The Board also finds that there is no indication that any 
additional action is needed to comply with the duty to assist 
the veteran.  As indicated below, the RO has obtained copies 
of the veteran's VA medical treatment records, and has 
arranged for the veteran to undergo VA examinations in 
connection with the issues on appeal.  Likewise, the veteran 
has been given opportunities to submit and/or identify 
evidence to support his claims.  Significantly, no 
outstanding sources of pertinent evidence, to include from 
any treatment providers, has been identified, and neither the 
veteran nor his representative has indicated that there is 
any outstanding pertinent evidence that has not been 
obtained.

Under these circumstances, the Board finds that there is no 
prejudice to the veteran in the Board's proceeding with a 
decision on the claims on appeal at this juncture.



II.  Evaluation of the Arthritis of the Right Knee,
Status-Post Total Knee Replacement

A.  Factual Background

Service medical records show that the veteran sustained a 
simple comminuted fracture of the right femur in 1952, as a 
result of a motor vehicle accident in French Morocco.  
Residuals at that time included a scar, lateral aspect, the 
entire length of the right femur; atrophy of the quadriceps 
group; limited flexion to 95 degrees; and arthritis.

In a 1953 rating decision, the RO granted service connection 
for residuals of fracture of the right femur with arthritis 
of the right knee, and assigned a 20 percent rating under 
Diagnostic Codes 5255-5821, effective from the day following 
the date of discharge in December 1952.

In August 1992, the Board denied a rating in excess of 20 
percent for residuals of fracture of the right femur with 
arthritis of the right knee.

Records show that, in September 1995, the veteran underwent a 
surgical procedure-i.e., total right knee replacement.

The veteran underwent a VA examination in February 1996.  He 
reported increasing difficulty over the years with pain in 
his knee, and swelling and buckling.  Following the knee 
replacement in 1995, the veteran underwent physical therapy 
for four days without significant gains.  Current symptoms 
include discomfort, though significantly decreased compared 
to before the surgery, and decreased range of motion.

On examination, the veteran walked with the use of a cane.  
Scars were noted from each surgery.  On range of motion 
testing, the veteran was at 5 degrees at full extension and 
could only go to 65 degrees with full flexion, where he 
locked out.  The patellar component appeared intact, and no 
effusion was noted.  The VA examiner noted no instability of 
the knee joint that could be elicited.  Nor was the scar 
painful to palpation.  The VA examiner diagnosed the veteran 
with total knee replacement with less than satisfactory range 
of motion.

In a March 1996 rating decision, the RO increased the 
evaluation for residuals of fracture of the right femur with 
arthritis of the right knee, status-post total knee 
replacement, to 30 percent, effective June 21, 1995; and 
assigned a 100 percent evaluation for the arthritis of the 
right knee, status-post total knee replacement, on 
September 7, 1995, and then decreased the rating to 30 
percent, effective November 1, 1996.

A report of VA examination in December 1996 shows that the 
veteran's range of motion of the right knee was from 3 
degrees of extension to 70 degrees of flexion.  The VA 
examiner noted that these end points were due to mechanical 
lock, rather than limited by pain.  No instability was 
detected.  The VA examiner diagnosed the veteran with 
advanced degenerative arthritis of the right knee, status-
post total knee replacement, with limited range of motion.

During a hearing in October 1998, the veteran testified that 
his right knee bends less than 70 percent, so that his leg 
sticks out and others trip over it; he also trips, too, if 
the sidewalk is slightly beveled or uneven.  The veteran 
testified that his right knee is weak, and causes discomfort.   

The veteran underwent a VA examination in December 1999.  He 
reported that his right knee felt too weak to work, and that 
he could not get up and down from a chair.  He also reported 
tripping and falling while walking over any unevenness of the 
ground, including a rug or step.  The veteran reported that 
the total knee replacement had decreased his pain, but that 
he lost his ability to completely flex his knee, which made 
it harder for him to get around.

On examination, the right knee was moderately warm and 
swollen, with no effusion or crepitance.  The knee was not 
tender; it was stable.  The veteran could extend to 12 
degrees and flex to 45 degrees.  The examiner diagnosed the 
veteran with status-post right knee replacement with 
significant decreased range of motion, making walking and 
standing difficult.
 
In an August 2000 rating decision, the RO increased the 
evaluation for arthritis of the right knee, status-post total 
knee replacement, to 60 percent, effective December 6, 1999.

A report of VA examination in November 2001 shows that the 
veteran wore a right knee brace and walked without a limp 
when not using a crutch or brace.  He was able to tip toe and 
walk on his heels.  Range of motion of the right knee was 
from 15 degrees to 50 degrees.  There was neither effusion 
nor instability, nor pain on motion.  The VA examiner 
diagnosed with veteran with extension contracture of the 
right knee, post total knee replacement.  The VA examiner 
commented that the veteran had worked as a benefit's 
counselor in various hospitals, requiring him to visit 
patients at their bedside.  The veteran stated he could not 
do this in a wheelchair, because his right leg would stick 
out, causing trouble especially with other passengers when 
riding in an elevator.

B.  Legal Analysis

The veteran contends that the arthritis of the right knee, 
status-post total knee replacement is more severe than 
currently rated.

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  When a question arises as to which of two 
ratings apply under a particular diagnostic code, the higher 
evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating.  38 C.F.R. 
§ 4.7.  After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the 
veteran.  38 C.F.R. § 4.3.  

The veteran's entire history is reviewed when making 
disability evaluations.  See generally 38 C.F.R. 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where 
entitlement to compensation already has been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

The RO has evaluated the veteran's arthritis of the right 
knee, status-post total knee replacement, as 30 percent 
disabling under 38 C.F.R. § 4.71a, Diagnostic Code 5055, from 
November 1, 1996, to December 5, 1999, and as 60 percent 
disabling as of December 6, 1999.
  
Pursuant to Diagnostic Code 5055, prosthetic replacement of a 
knee joint is rated 100 percent for one year following 
implantation of the prosthesis.  (The one-year total rating 
commences after a one-month convalescent rating under 38 
C.F.R. § 4.30). Thereafter, chronic residuals consisting of 
severe painful motion or weakness in the affected extremity 
warrant a 60 percent rating.  Intermediate degrees of 
residual weakness, pain, or limitation of motion are rated by 
analogy to Diagnostic Codes 5256, 5260, 5261, or 5262.  The 
minimum rating following replacement of a knee joint is 30 
percent.  38 C.F.R. § 4.71a, Diagnostic Code 5055.  

The Board has considered whether more than the minimum 30 
percent rating for a right knee replacement may be assigned, 
from November 1, 1996, to December 5, 1999, based on an 
intermediate degree of residual weakness, pain, and 
limitation of motion-rating by analogy-under Diagnostic 
Codes 5256, 5260, 5261, or 5262.

There is no evidence of ankylosis or complete immobility of 
the right knee to warrant an increased rating under 
Diagnostic Code 5256.  Nor is there evidence of nonunion of 
the tibia and fibular with loose motion to warrant an 
increased rating under Diagnostic Code 5262.  As the recent 
medical evidence shows, the veteran's prosthetic right knee 
is stable and intact.

In this case, the medical evidence of record since the 
September 1995 total right knee replacement shows that the 
veteran reported that pain was much less severe than before 
the surgery; however, he had lost the ability to completely 
flex his right knee.  Both the December 1996 and December 
1999 examination reports note significant restrictions in 
flexion and in extension of the right knee.  Likewise, the 
Board finds the evidence suggesting that the veteran's 
arthritis of the right knee, status-post total knee 
replacement, includes a chronic residual of severe weakness 
in the affected extremity, in addition to the limited motion 
noted, so as to warrant a 60 percent rating under Diagnostic 
Code 5055, both prior to and as of December 6, 1999.

The Board notes that the current 60 percent rating is the 
maximum allowed for chronic residuals of severe painful 
motion or weakness under Diagnostic Code 5055.  Here, there 
is no clinical evidence of loosening or instability of the 
prosthetic joint of the right knee or any severe pain, 
following the September 1995 total right knee replacement, to 
warrant an increased rating under any other diagnostic code.

The RO has determined that this case does not present such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards and to warrant 
referral for consideration of an extraschedular evaluation.  

In exceptional cases where the schedular evaluation is found 
to be inadequate, pursuant to 38 C.F.R. § 3.321(b)(1), the 
Under Secretary for Benefits or the Director of VA's 
Compensation and Pension Service may approve an extra-
schedular evaluation commensurate with the average earning 
capacity impairment due exclusively to the service-connected 
disability or disabilities.

Since the September 1995 total right knee replacement, the 
disability at issue in this appeal has not required any 
periods of recent hospitalization.  The veteran is not 
currently employed, so his disability is not causing marked 
interference with current employment.  While the veteran did 
report interference with employment in his former occupation 
as a benefits counselor at hospitals, which was prior to the 
September 1995 total right knee replacement, there is no 
evidence of impaired earnings.  Accordingly, the Board cannot 
conclude that his arthritis of the right knee, status-post 
total knee replacement, results in marked interference with 
employment, or that consideration of an extraschedular 
evaluation is otherwise warranted.  Lastly, VA has recognized 
the impact of his service-connected disabilities on his 
ability to maintain employment by the award, shown below, of 
a total rating.

Hence, the Board finds that the disability evaluation for the 
veteran's arthritis of the right knee, status-post total knee 
replacement, is best evaluated as 60 percent disabling under 
Diagnostic Code 5055 as of November 1, 1996.  See 38 C.F.R. 
§ 4.7.

III.  Entitlement to a TDIU

A.  Factual Background

Non-VA medical records dated in June 1994 show that the 
veteran complained of pain in his lower back, right hip, and 
buttock, which had gradually become more severe.  X-rays 
revealed advanced degenerative arthritic changes.  The 
veteran was advised to return to light duty work.

As noted above, in September 1995, the veteran underwent a 
total right knee replacement.

The veteran submitted a claim for a TDIU in June 1996.  On 
the application, the veteran noted that he had one year of 
college; he last worked full-time in 1995 and had not had any 
other education or training before or after he became too 
disabled to work.  The veteran also reported that the last 
job he held, beginning in 1974, was as a benefits counselor 
for a VA regional office.

During a VA examination in December 1996, the veteran 
reported that he left his job as a benefits counselor in 1995 
because of increasing pain and problems with his knee.  
Following the total knee replacement, the veteran reportedly 
was put into a physical therapy program; however, he never 
regained the full range of motion of what was anticipated for 
total knee replacement.  The VA examiner diagnosed the 
veteran with advanced degenerative arthritis of the right 
knee, now status-post total knee replacement, with a limited 
range of motion.

During a hearing in October 1998, the veteran testified that 
the pain in his right knee before the surgery became too 
severe for him to keep working, and he left his job.  The 
veteran also testified that he could not bend his leg, and 
when he sits, his right leg sticks out and trips others trip; 
it also causes him discomfort.  The veteran testified that he 
could not see out of one eye, and had to wear dark glasses 
because of macular degeneration in both eyes.

In an August 1999 letter to the VA, the veteran stated that 
he could not go up and down stairs or walk a block without 
great discomfort.  He also stated that, because of favoring 
his right leg, he had pain in his lower back and hips.  In 
addition, the accident he had in service resulted in 
blindness in the left eye, causing strain and weakness in the 
right eye, which had begun to deteriorate.  The veteran 
reported difficulty driving and reading for prolonged 
periods, even with strong glasses.

The veteran underwent a VA examination in December 1999.  He 
reported that he last worked in 1995, and had a total right 
knee replacement in 1995.  He also reported pain in his right 
hip.  The veteran, reportedly, felt that his right knee was 
too weak to work, and that he could not get up and down from 
a chair; he felt he would trip and fall while walking, due to 
any unevenness on the ground, a rug, or steps.  The veteran 
estimated that he fell 3 or 4 times a month, usually into a 
wall, but did not hurt himself.  Following the total right 
knee replacement, the veteran reportedly had decreased pain, 
but he lost the ability to completely flex his knee, which 
made it harder for him to get around.

On examination, the veteran extended his knee to 12 degrees 
and flexed to 45 degrees.  X-rays revealed degenerative joint 
disease of the right hip.  The VA examiner diagnosed the 
veteran with status-post right knee replacement with 
significant decreased range of motion, which made walking and 
standing difficult; and mild degenerative joint disease of 
the right hip, at least partly related to the veteran's 
fractured leg in service.  The VA examiner noted that the 
veteran's scars were not limiting in any way.  The VA 
examiner also commented that the veteran could work in a 
wheelchair, but was otherwise partially debilitated by his 
knee problems.  If the veteran wished to return to work, he 
should undergo a significant amount of physical therapy to 
strengthen both legs and obtain more function in the right 
knee.

A report of VA eye examination in December 1999 shows 
diagnoses of optic atrophy of the left eye, and age-related 
macular degeneration.

During a VA examination in November 2001, the veteran 
reported that he had worked as a benefits counselor in 
various hospitals, which required him to visit patients at 
their bedsides.  The VA examiner noted that the veteran 
stated he could not do this work in a wheel chair, because 
his right leg would stick out and cause difficulties when 
riding with other passengers in an elevator.

VA progress notes dated in March 2001 show that the veteran 
reported having difficulty sleeping at night due to joint 
pain in his knee, hips, and back, secondary to arthritis, and 
that he took medication to relieve the pain.

An August 2002 addendum to the November 2001 examination 
report reflects the VA examiner's opinion that the veteran 
could do some forms of sedentary work, as long as he did not 
have to ride in public elevators where sitting with his right 
knee extended would interfere with other people.  The VA 
examiner also noted that the veteran's degenerative joint 
disease of the left hip and lumbar spine was related to the 
veteran's right leg condition.

B.  Legal Analysis

Under applicable criteria, total disability ratings for 
compensation based upon individual unemployability may be 
assigned where the schedular rating is less than total, when 
it is found that the disabled person is unable to secure or 
follow a substantially gainful occupation as a result of a 
single service-connected disability ratable at 60 percent or 
more, or as a result of two or more disabilities, provided at 
least one disability is ratable at 40 percent or more and 
there is sufficient additional service-connected disability 
to bring the combined rating to 70 percent or more.  For the 
purpose of one 60 percent disability, or one 40 percent 
disability in combination, the following will be considered 
as one disability:  (1) disabilities of one or both upper 
extremities, or of one or both lower extremities, including 
the bilateral factor, if applicable.  38 C.F.R. §§ 3.340, 
3.34l, 4.16(a).  

Service connection is currently in effect for the following 
disabilities:  arthritis of the right knee, status-post total 
knee replacement, rated as 60 percent disabling; atrophy 
optic nerve of the left eye, light perception only, rated as 
30 percent disabling; disfiguring facial scar, rated as 10 
percent disabling; degenerative joint disease of the right 
hip, rated as 10 percent disabling; degenerative joint 
disease of the left hip associated with arthritis of the 
right knee, status-post total knee replacement, rated as 10 
percent disabling; degenerative joint disease of the 
lumbosacral spine associated with arthritis of the right 
knee, status-post total knee replacement, rated as 10 percent 
disabling; scars of the left knee and left buttock, rated as 
0 percent disabling; and residuals fracture of the left 
mandible zygoma, rated as 0 percent disabling.  The combined 
rating for these disabilities is 90 percent, taking into 
account the bilateral factor.  38 C.F.R. § 4.25.  

Pursuant to the provisions of 38 C.F.R. § 4.16(a), the 
veteran satisfies the threshold percentage requirements of 
that regulatory provision.  The remaining question, then, is 
whether the veteran's service-connected disabilities render 
him unemployable.  

The central inquiry is "whether the veteran's service 
connected disabilities alone are of sufficient severity to 
produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 
524, 529 (1993).  Consideration may be given to the veteran's 
education, special training, and previous work experience, 
but not to his age or to the impairment caused by nonservice-
connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19; 
see also Van Hoose v. Brown, 4 Vet. App. 361 (1993).

The sole fact that a veteran is unemployed or has difficulty 
obtaining employment is not enough.  A high rating in itself 
is recognition that the impairment makes it difficult to 
obtain or keep employment.  The ultimate question, however, 
is whether the veteran is capable of performing the physical 
and mental acts required by employment, not whether he can 
find employment.  Van Hoose, 4 Vet App. at 363.

In this case, the record shows that the veteran has at least 
one year of college education, and has work experience as a 
benefits counselor, although he has not worked since 1995.  
The Board also finds that the record includes competent 
evidence suggesting that the veteran is unemployable, due 
primarily to the veteran's service-connected disabilities and 
his arthritis of the right knee, status-post total knee 
replacement.

The December 1999 VA examiner concluded that the veteran 
could work in a wheelchair, but was otherwise partially 
debilitated by his knee problems.  The VA examiner also 
advised that the veteran should undergo a significant amount 
of physical therapy to strengthen both legs and obtain more 
function in the right knee, if he were to return to work.  It 
does not appear that the veteran has undergone such physical 
therapy.  Moreover, the Board notes that, following the 
veteran's total knee replacement in 1995, physical therapy 
had been initiated, but it appears not to have increased the 
functioning, in terms of range of motion, of the veteran's 
right leg.  While another VA physician in August 2002 also 
noted that the veteran could do some forms of sedentary work, 
except ride in public elevators where sitting with the right 
knee extended would interfere with other passengers, this 
aspect of the opinion appears to be somewhat speculative, and 
not supported by references to other evidence of record.  For 
example, neither the December 1999 VA examiner nor the August 
2002 VA physician considered the veteran's other service-
connected disabilities-such as degenerative joint disease of 
the lumbosacral spine and hips, and atrophy optic nerve of 
the left eye with light perception only-in concluding that 
the veteran could do some forms of sedentary work.  Likewise, 
there is no indication as to whether the veteran would be 
able to stay seated, performing administrative tasks, for the 
duration of a normal workday in gainful employment.  

Review of the claims file reveals that, because of service-
connected degenerative changes affecting the veteran's 
lumbosacral spine and hips, he has pain that awakens him at 
night and he takes medication.  While the evidence shows that 
the veteran's service-connected disabilities decrease his 
mobility and make walking and standing difficult, the Board 
points out that the severity of all his service-connected 
disabilities might also prevent him from engaging in other 
than marginal employment.

The evidence in this case indicates that the veteran's 
service-connected right knee disability was a significant 
factor that prevented the veteran from continuing his 
employment as a benefits counselor in 1995, even prior to the 
total knee replacement.

Considering the totality of the evidence in this case and 
affording the veteran the benefit of the doubt (see 38 C.F.R. 
§ 3.102 and 38 U.S.C.A. § 5107(b)), the Board finds that the 
criteria for a total rating based on unemployability due to 
service-connected disabilities are met.  


ORDER

As of November 1, 1996, a 60 percent rating is granted for 
arthritis of the right knee, status-post total knee 
replacement, subject to the regulations applicable to the 
payment of monetary awards.

A disability rating in excess of 60 percent for arthritis of 
the right knee, status-post total knee replacement, is 
denied.

A total rating for compensation purposes, based on individual 
unemployability due to service-connected disabilities, is 
granted.



	                        
____________________________________________
	JACQUELINE E. MONROE
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



